MEMORANDUM **
Lefina Maria Dotulung and her hus*547band, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Dhital v. Mukasey, 532 F.3d 1044, 1050 (9th Cir.2008), and we deny the petition for review.
The record does not compel the conclusion that extraordinary or changed circumstances excused the untimely filing of petitioners’ asylum application. See 8 C.F.R. § 208.4(a)(4)(5); Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam). As a result, the petitioners are not eligible for asylum.
We do not consider withholding of removal or CAT protection because the petitioners concede in their opening brief that they are not eligible for these grounds of relief.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.